te
it

Case 1:18-cv-08769-GBD Document 54 Fileg 09/15/20-Page.d of 2

       
   

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a a a xX
. 18 Civ. 8769 (GBD)
IN RE: CARMINE P. AMELIO : 18 Civ. 11420 (GBD)
19 Civ. 314 (GBD)
19 Civ. 5944 (GBD)
19 Civ. 7091 (GBD)
—~— ewe ew ee ee ee ee ee ee ee ee ee ee eR ee xX

GEORGE B. DANIELS, United States District Judge:

Pro se Debtor-Appellant Carmine Amelio initiated the above-captioned matters before
this Court, appealing decisions of Chief Bankruptcy Judge Cecelia G. Morris (“Chief Judge
Morris”). Within these matters, Debtor-Appellant has filed numerous frivolous documents and
motions, including in cases that have been adjudicated, fully briefed, and closed. Currently
before this Court are Debtor-Appellant’s motion for stay pending appeal pursuant to Federal
Rule of Appellate Procedure 8(a)(1), (18 Civ. 8769 (GBD), ECF No. 49), and
Debtor-Appellant’s emergency motion for a Temporary Restraining Order,
(18 Civ. 8769 (GBD), ECF No. 51)—notably, both of which are filed in a closed case. Both of
Debtor-Appellant’s motions are DENIED: !

Based on the thorough analysis conducted by Chief Judge Morris in Debtor-Appellant’s
underlying bankruptcy appeal, as well as the nature of Debtor-Appellant’s multiple frivolous
filings in this district and elsewhere, this Court agrees with the Bankruptcy Court that

Debtor-Appellant is a “vexatious litigant” who has “purposely filed frivolous and vexatious

 

' Although this Court has not received any response to these motions, given the consistent nature of
Debtor-Appellant’s appeals, this Court sua sponte denies the motions and imposes restrictions on any of
his future attempts to file in these actions.
Case 1:18-cv-08769-GBD Document 54 Filed 09/15/20 Page 2 of 2

motions and pleadings in various bankruptcy cases.” (Bankruptcy Adversary Proceeding No.
19-01089 (CGM), ECF No.23 at 3.) Indeed, Chief Judge Morris’s conclusion that
Debtor-Appellant’s “vexatious conduct has interfered with the administration of this bankruptcy
case” reigns true to his appeals at the district court level as well. Therefore, and considering that
the above appeals are now closed, this Court imposes the same restriction as previously ordered
by Chief Judge Morris. That is, Debtor-Appellant is hereby “restrained and enjoined from filing
motions, pleadings and/or taking any actions” in the above-captioned cases “without prior

approval” from Chief Judge Morris.

Dated: September 15, 2020
New York, New York

SO ORDERED.

Vier, B Dorwbe

GEGRGE-#. DANIELS
United States District Judge

 

 
